Champús-, C. J.
This cause was tried before the court without a jury, and the circuit judge made written findings of fact and his conclusions of law thereon. No exceptions were taken to either the findings of fact or of law. The case is brought here by bill of exceptions and writ of error.
The errors assigned relate exclusively to the findings of law, and to the court's refusal to find certain conclusions of law requested by plaintiff. In McMillan v. Cheese Factory, 23 Mich. 544, there were written findings of fact and law, but no exception was taken to the findings of fact, nor to the conclusions of law embodied in them. Errors were assigned as to the law. This Court held as follows:
' “'There is no exception to the conclusion of law complained of. This is indispensable to a review of such conclusions by this Court.”
And in Peabody v. McAvoy, Id. 526, it was held that a finding of fact which is supported by any evidence is conclusive, and that a finding of law is not reviewable in this Court unless excepted to as required by our practice; and when a party fails to except to a specific finding, he is regarded as submitting to it.
There is no allegation of error in this case that the facts found do not.support the judgment. It follows *253that there is nothing in the record which we are authorized to consider upon a writ of error, and the judgment must be affirmed.
The other Justices concurred.